Gunby, J.
In an appeal from the Parish Court to the District Court, under the Constitution of 1868, the papers did not necessarily have to be refiled in the District Court.
2. Where appellee obtains the clerk’s certificate that the transcript has not been filed within three days from the return day, this will not prevent the appeal from being afterwards filed and heard, if no motion to dismiss is seasonably filed.
3. It is too late for appellee to file a motion to dismiss an appeal on the ground that it has not been filed in time, after he has appeared in the Appellate Court at one term and participated in the proceedings on such appeal. The appeal is favored in all doubtful cases. Judgment amended and affirmed.